Almand, Chief Justice.
This appeal is from an order in a habeas corpus proceeding wherein the writ was denied.
Don C. Blunt in May 1970, being represented by retained counsel, pled guilty to a charge of robbery in Richmond County Superior Court and was sentenced to 10 years imprisonment.
In July 1971, he filed his petition for the writ of habeas corpus, alleging that his sentence was illegal for the following reasons: (1) that his arrest was illegal; (2) that he was denied the right to remain silent; (3) that no copy of the accusation was furnished to him at any time; (4) that he was denied the right to have witnesses in his defense; (5) that he was denied the right to counsel while being interrogated; (6) that the verdict was contrary to the evidence; (7) that the evidence was contrary to the law; (8) that he was denied due process of law; (9) that he was treated with cruel and unusual punishment while awaiting trial; (10) that his employed counsel was incompetent; (11) that he was denied due process of law and a speedy trial; and (12) that he was denied the right to a fair trial.
After a hearing, the trial judge made findings of fact and *639conclusions of law adverse to appellant and remanded him to the custody of the respondent.
Submitted January 10, 1972
Decided February 11, 1972.
Don Carlos Blunt, pro se.
Arthur K. Bolton, Attorney General, Harold N. Hill, Jr., Executive Assistant Attorney General, Courtney Wilder Stanton, W. Hensell Harris, Jr., Assistant Attorneys General, for appellee.
We have reviewed the record and find that the conclusions of law made by the trial judge, on the facts appearing, are supported by decisions of this court. Croker v. Smith, 225 Ga. 529 (169 SE2d 787); Johnson v. Smith, 227 Ga. 611 (182 SE2d 101); Sharpe v. Smith, 225 Ga. 52 (165 SE2d 656); Johnson v. Plunkett, 215 Ga. 353 (110 SE2d 745); Salisbury v. Grimes, 223 Ga. 776 (158 SE2d 412).
The record shows that at the time appellant entered his plea of guilty before Judge Fleming in Richmond County Superior Court he was represented by counsel of his own choice, and that such plea was entered after the court had fully advised him of his rights and of the consequences of pleading guilty.
It was not error to deny the writ.

Judgment affirmed.


All the Justices concur.